NO.
12-11-00083-CR
            
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
DONNIE
RAY THOMAS,                                 §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                         
MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to possession of a controlled substance.  We have received the
trial court's certification showing that this is a plea bargain case and
Appellant has no right to appeal.  See Tex.
R. App. P. 25.2(d).  The certification is signed by Appellant and his
trial counsel.  Additionally, Appellant’s appellate counsel has notified us
that based on the controlling law, he is of the opinion that this court does
not have jurisdiction of the appeal and therefore the appeal must be
dismissed.  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion
delivered March 16, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)